DETAILED ACTION
Status of Claims:
Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “selecting,” “measuring,” “calculating,” comparing,” “determining,” “inputting,” “constructing a predictive model” and “obtaining a predictive result”. This judicial exception is not integrated into a practical application because the predictive result obtained is not used in any way. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed method is not implemented in any way that changes the sewage treatment. The claimed process is merely directed to collecting data and analyzing data without performing any operations based on the result obtained and does not add a meaningful limitation to an abstract idea. The recitation of “a support vector machine” does not add meaningful limitations to the abstract idea because it amounts to simply implementing the abstract idea on a computer. The dependent claims (claims 2 and 4) limit specifics of the system 
The claims are directed towards a statutory category because the method, system and apparatus claims include a series of steps of generating data and values and/or recites structural limitations that satisfies the requirements of Step 1 of the analysis.  
	Section 101 provides that “whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.” The provision, however, “contains an important implicit exception: Laws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014). The Supreme Court, setting up a two-stage framework, has held that a claim falls outside § 101 where (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,’” do not add enough to “‘transform the nature of the claim’ into a patent-eligible application.” Id. at 2355; see Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297-98 (2012).

	Regarding step 2A Prong II of the analysis, the judicial exception is not integrated into a particular practical application. Claim 1 recites the additional elements: “conductivity”, “suspended solids”, “pH”, “ammonia nitrogen”, “total phosphorus”, decentralized sewage treatment facility”, and “support vector machine”. However, these elements do not integrate the claims into a particular practical application. 
	Regarding step 2B, the additional limitations, taken as a whole, do not recite an improvement in the field. Additionally, applicant’s specification also does not reflect an improvement in the field. The claims and specification merely recite well-understood, routine, conventional activity in the relevant field.

	Therefore, claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “calculating average values…comparing the average values… and determining a discharge level of the effluent…” This limitation renders the claim indefinite 
	The claim states “employing the discharge level of the effluent…as an output value.” This limitation renders the claim indefinite because it is not clear what the “discharge level” is. 

Regarding Claim 3:
	The claim states “the conductivity of the influent is measured in the regulating pool after the lifting pump is started for 15 min; synchronously, the conductivity and suspended solids concentrations of the effluent are measured…” It is not clear if the measurement is made after 15 minutes, continuously for 15 minutes, at a point within 15 minutes or after 15 minutes. 

Regarding Claim 4:
	The claim states “y refers to a normalized measured data of the conductivity of the influent and the conductivity and suspended solids concentration of the effluent…” It is not clear if the equation is used separately for conductivity of the influent, conductivity of the effluent and suspended solids concentration of the effluent or if the data is somehow combined into one equation. 
	The claim refers to “the discharge level.” This limitation renders the claim indefinite for the same reasons as in claim 1.  

Regarding claim 5:


The remaining claims are indefinite as they depend from indefinite claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheng Guoping et al (CN 102249411, English machine translation provided), which teaches imputing data into a support vector machine to predict effluent quality in sewage treatment. Audic et al (USPN 6,656,367), which teaches measuring conductivity and turbidity of wastewater of determining the concentration of pollutants (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/5/2022